DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I — Figs. 1A-1B and 5A-5D (cap 100);
Species II — Figs. 2A-2C and 6A-6D (cap 200);
Species Ill — Figs. 3A-3C and 7A-7F (cap 300); and
Species IV — Figs. 4A-4C and 8A-8D (cap 400).
(Note: Fig. 9 is generic to Species I-IV.)
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics (identified above) of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Brent Yamashita on 02-11-2021 a provisional election was made without traverse to prosecute the invention of Species I, Figs. 1A-1B and 5A-5D (cap 100), claims 9-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ridges (claims 13-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US#D414694).
Regarding claim 9, Richter discloses a cap, comprising: a circular lid  with a first (top) sidewall along its circumference; WEST\292511429.1Attorney Docket No. 000125-016933- 14 - a second (middle) sidewall protruding from a bottom face of the circular lid, the second sidewall having an outer diameter that is smaller than an outer diameter of the first sidewall; and a third (lower) sidewall protruding from the second sidewall, the third sidewall having an outer diameter that is smaller than the outer diameter of the second sidewall.  See Figs. 1-3 which show three consecutive sidewalls having decreasing outer diameters from the top to the bottom.  
The above cap is being viewed and labeled as a “monument cap” as it meets the claim definition thereof and a monument is not being claimed.  Where there is physical identity between the subject matter of the claims and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F.2d 437, 140 USPQ 273 (CCPA 1964).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US#D414694).
Regarding claims 10 and 11, Richter fails to disclose the dimensional values wherein the third sidewall is approximately 2 inches in height, and wherein the circular lid has a thickness of approximately 0.2 inches.  However, it would have been an obvious design consideration to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter to include these dimensional values to optimize performance and function of the cap, since it has been In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 17-20, Richter fails to disclose the specific material of the cap, namely plastic, metal, a combination thereof, or rubber.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter such that cap was constructed of plastic, metal, a combination thereof, or rubber to optimize performance and function as the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US#D414694) in view of Murkland (US#7581361).
Regarding claim 12, Richter fails to disclose wherein the first sidewall contains a groove.  However, as evidenced by Murkland, such a configuration is known in the cap art, see cap 31 wherein first sidewall 26 includes grooves 37 and 38 facilitating prying to remove the cap.  Therefore, as evidenced by Murkland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter by including a groove in the first sidewall.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US#D414694) in view of Murkland (US#7581361), and further in view of Crowell et al. (US#3165227).
Regarding claims 13 and 14, Richter fails to disclose the second or third sidewall include ridges about its circumference.  However, as evidenced by Crowell, such a configuration is known in the cap art, see cap 14 including ridges 36 and 36’ on the circumference of a sidewall 32 to facilitate sealing engagement with its mating structure.  Therefore, as evidenced by Crowell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richter such that the second or third sidewall included ridges about its circumference.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the second or third sidewall including ridges about its circumference would provide sealing engagement with its mating structure.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US#D414694) in view of Crowell et al. (US#3165227).
See above analysis of claims 13 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677